



COURT OF APPEAL FOR ONTARIO

CITATION:
United
    States v. Zawierucha, 2012 ONCA 352

DATE: 20120525

DOCKET: C54115

Goudge, Gillese and Ducharme JJ.A.

BETWEEN

The Attorney General of Canada on behalf of the
    United States of America

Respondent

and

Miroslaw Zawierucha

Appellant

Vanessa Christie, for the appellant

Moiz Rahman, for the respondent

Heard: May 22, 2012

On appeal from the committal order of Justice MacDonnell
    of the Superior Court of Justice dated September 30, 2010.

APPEAL BOOK ENDORSEMENT

[1]

At the extradition hearing, the appellant was not represented by
    counsel. He sought an adjournment to permit him time in which to bring evidence
    to support his request that the court order counsel on his behalf. The
    extradition judge refused to grant the adjournment. The appellant argues in
    this court that the manner in which the extradition judge dealt with his
    adjournment request was not in accordance with the principles of fundamental
    justice.

[2]

We do not accept this submission.

[3]

The extradition judge was not bound either to grant the adjournment or
    appoint counsel for the appellant.  He was required to balance the necessary
    factors in coming to his decision and that was done. He considered the history
    of the proceeding, including previous adjournments. He also considered the fact
    that the case was not legally complex  the allegations against the appellant
    were straightforward and did not raise complex legal issues. Further, and
    significantly, the case for committal was overwhelming: there was no issue as
    to the threshold reliability of the evidence.

[4]

Further, we do not view the extradition judge as having discouraged the
    appellant from presenting arguments or evidence.

[5]

Accordingly, the appeal is dismissed.


